Citation Nr: 0939466	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disorder.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to September 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the above claims.  The case is currently 
under the jurisdiction of the RO in Honolulu, Hawaii.  

In July 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

While the Board recognizes that the issue of entitlement to 
service connection for a right foot disorder was not 
certified for current appellate review, the record reflects 
that the Veteran filed a notice of disagreement with the 
April 2009 rating action that determined that new and 
material evidence had not been submitted to reopen the claim 
at the time of the Veteran's July 2009 Board hearing.  
Consequently, the Board finds that it has jurisdiction of the 
claim for the purpose of directing that the RO issue an 
appropriate statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Turning first to the Veteran's claims for service connection 
for low back and neck disorders, at the time of her Board 
hearing in July 2009, the Veteran testified to having 
received pertinent treatment following her discharge from 
service in September 2004 at the VA medical center located in 
Topeka, Kansas.  However, there is no indication in the 
record that the RO ever made an effort to obtain these VA 
treatment records.  Consequently, since VA is deemed to be in 
constructive possession of these records, the Board finds 
that these claims must be remanded so that an effort may be 
made to obtain these records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In addition, the record reflects that the Veteran complains 
of continuing back and neck pain following her discharge from 
service in September 2004, there are post-service military 
clinic records documenting evaluation of her back complaints 
in September and October 2004, and there is a VA examination 
diagnosis of scoliosis of the thoracic spine in November 
2004.  The Board's preliminary review of the Veteran's 
service treatment records also reveals multiple evaluations 
for neck and/or back pain, including evaluations in March 
2000 (neck/back), April 2001 (low back), June 2001 
(neck/back), December 2001 (tailbone), January 2002 
(tailbone), July 2002 (tailbone pain), August 2002 (back), 
September 2002 (low back/coccyx), October 2002 (entire spine 
down to the coccyx), October 2002 (cervicalgia/low back), 
November 2002 (cervicalgia/low back), April 2003 (neck/low 
back), July 2003 (neck/low back), August 2003 (low back), 
October 2003 (neck/back), December 2003 (low back), January 
2004 (neck/low back), February 2004 (low back), and March 
2004 (low back).  

Moreover, while the Veteran was furnished with relevant VA 
examinations in November 2004, none of the examiners provided 
an opinion as to whether any current back and/or neck 
disorder was related to the Veteran's period of active 
service.  Consequently, the Board finds that the Veteran 
should be afforded additional VA examination to determine 
whether it is at least as likely as not that any current neck 
and/or back disorder is related to service, or in the case of 
arthritis or diseases of the nervous system, to a period of 
one year following service discharge.  

Finally, as was noted previously, the Veteran has also sought 
service connection for a right foot disorder.  An application 
to reopen the claim was adjudicated in an April 2009 rating 
decision, after which the Veteran filed a timely notice of 
disagreement in July 2009.  The record does not reflect that 
he has been provided with statement of the case.  
Consequently, the Board finds that the Veteran should be 
provided with an appropriate statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be obtain all 
of the Veteran's VA treatment records 
in the possession of the VA medical 
center located in Topeka, Kansas.  Any 
records obtained from this facility 
should be associated with the claims 
folder.  

2.  The Veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any disorder 
of the neck and back.  The Veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the Veteran has a neck 
and/or back disorder, and if so, 
whether such disability had its onset 
during active service or is related to 
any in-service disease or injury.  

If the examiner determines that it is 
at least as likely as not that the 
Veteran has a back disorder that is 
related to service but not a neck 
disorder, he or she should also provide 
an opinion as to whether the back 
disorder caused or aggravated any neck 
disorder.  In determining whether a 
back disorder aggravated any neck 
disorder, the examiner should determine 
the baseline level of the neck 
disorder, and then assess whether the 
back disorder has aggravated this 
disability beyond the natural progress 
of the disorder.  

A complete rationale must be provided 
for all opinions or conclusions 
reached.  

3.  Readjudicate the claims for service 
connection for low back and neck 
disorders.  If the benefit sought on 
appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

4.  Finally, issue a statement of the 
case with respect to the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a right foot 
disorder.  The Veteran and her 
representative should be advised of the 
need to file a substantive appeal if 
the Veteran wishes to complete an 
appeal as to this matter.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


